UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
JACQUELINE E. ALLEN, ) CASE NO. l:l7CV2088
)
Petitioner, )
) JUDGE DONALD C. NUGENT
v. )
) MAGISTRATE JUDGE
) GEORGE J. LIMBERT
NANCY A. BERRYHILL, )
Acting Comm ’r of Soc. Sec. , )
) MEMORANDUM OPINION
Respondent. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge George J. Limbert. (ECF #20). On October 4, 2017, Petitioner, Jacqueline E. Allen, filed her
Complaint (ECF #l) challenging the final decision of the Acting Commissioner of Social Security
denying her application for Supplemental Security Income and Disability Insurance Benetits.
Pursuant to Local Rule 72.2(b), the case Was referred to Magistrate Judge Limbert.

On January 28, 2019, the Magistrate Judge issued his Report and Recommendation. (ECF
#20). The Magistrate Judge found the Commissioner’s decision denying Petitioner’s Period of
Disability Insurance Benefits and Supplemental Security Income to be supported by substantial
evidence and recommends that the Commissioner’s decision be aftirmed. Objections to the Report
and Recommendation were to be filed within 14 days of service. On February 12, 2019, Petitioner

filed an objection to Judge Limbert’s Report and Recommendation. (ECF #22).

Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether objections were made to that report. When objections are made to a report
and recommendation of a magistrate judge, the district court reviews the case de novo. FED R. CIV.
P. 72(b) states:

The district judge must determine de novo any part of the magistrate
judge’s disposition that has been properly objected to. The district
judge may accept, reject, or modify the recommended disposition;
receive further evidence; or return the matter to the magistrate judge
with instructions

The text of Rule 72(b)(3) addresses only the review of portions of reports to which timely
objections have been made; it does not indicate the appropriate standard of review for portions of
the report to which no objections have properly been made. The Advisory Committee on Civil Rules
commented on the standard of review stating “when no timely objection is filed, the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72 advisory committee’s notes (citations omitted).

The U.S. Supreme Court stated: “It does not appear that Congress intended to require district
court review of magistrate judge’s factual or legal conclusions, under a de novo or any other
standard, when neither party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985).

Conclusion

The Court has carefully reviewed the Report and Recommendation and agrees with the

findings set forth therein. The Court has reviewed de novo those portions of the Magistrate Judge’s

Report and Recommendation to which objections have been made. The Court finds Magistrate Judge

Limbert’s Report and Recommendation to be thorough, well-written, well-supported, and correct.

The Court finds that Petitioner’s objections raise no arguments (factual or legal) that have not been
fully addressed by the Magistrate’s Report and Recornmendation.

The Report and Recommendation of Magistrate Judge Limbert (ECF #20) is ADOPTED. The
decision of the Commissioner denying Petitioner’s request for Disability Insurance Benefits is

AFFIRMED. Petitioner’s request that the case be reversed and remanded (ECF #l) is DENIED.

dart Q. lam

DONALDCLNUGENT `
United States District C urt

IT IS SO ORDERED

DATED: f ii 10 f

